NUMBER 13-09-00047-CV


COURT OF APPEALS


THIRTEENTH DISTRICT OF TEXAS


CORPUS CHRISTI - EDINBURG

 

IN RE:  BROWNSVILLE-VALLEY REGIONAL MEDICAL CENTER, INC.
 

On Petition for Writ of Mandamus
 

MEMORANDUM OPINION


Before Justices Rodriguez, Garza and Vela
Memorandum Opinion Per Curiam (1)


	Relator, Brownsville-Valley Regional Medical Center, Inc., filed a petition for writ of
mandamus in which it requests that this Court direct respondent, the Honorable Migdalia
Lopez, presiding judge of the 197th District Court of Cameron County, Texas, to vacate the
trial court's discovery order requiring relator to produce fourteen hospital manuals for
inspection by counsel for real parties in interest, Roberto and Juana Lopez.
	This Court, having examined and fully considered the petition for writ of mandamus
and the response thereto, is of the opinion that relator has not shown itself entitled to the
relief sought and the petition should be denied.  See Tex. R. App. P. 52.8(a).  Accordingly,
the petition for writ of mandamus is DENIED.

							PER CURIAM


Memorandum Opinion delivered and 
filed this the 19th day of February, 2009.
1.  See Tex. R. App. P. 47.4 (distinguishing opinions and memorandum opinions), 52.8(d) ("When
denying relief, the court may hand down an opinion but is not required to do so.")